

116 HR 6751 IH: Caring for Startup Employees Act of 2020
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6751IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Ms. Eshoo (for herself and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to include certain small business concerns in the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the Caring for Startup Employees Act of 2020.2.Ensuring startups can access the Paycheck Protection ProgramSection 7(a)(36)(D)(iv) of the Small Business Act (15 U.S.C. 636(a)(36)(D)(iv)) is amended—(1)by adding at the end the following:(IV)any small business concern that has accepted funding from an investment company, as such term is defined in section 80a–3 of title 15, Code of Federal Regulations (or any successor regulation), notwithstanding any assessment of such investment company, as long as—(aa)no investment company is a majority stakeholder of the small business concern; and(bb)the small business concern does not distribute proceeds of the loan to any investment company of such small business concern, including through dividends, redemptions, security repurchases, or any other transfer or transaction.;(2)in subclause (II), by striking ; and and inserting a semicolon; and(3)in subclause (III), by striking the period at the end and inserting ; and.